DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are current in the application.  Claims 1-15 are currently under examination. 
Examiner’s Comment
The applicant is reminded that a patent does not give you the rights to practice the claimed invention; only the right to preclude others from doing so.   The right to practice the claimed invention may be preempted by other statues. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the combination of CBD oil and carrier oil is mixed/stirred, filtered, and treated with a laser, or whether the CBD oil and carrier oil are separately treated after the mixing/stirring step.  The Examiner suggests “mixing the combination of the CBD oil combination of the CBD oil and the carrier oil…and applying an energy field to the combination of the CBD oil and the carrier oil…”
Claims 2-11 are rejected as inheriting the lack of clarity of claim 1. 
The term "about" in claim 2 is a relative term which renders the claim indefinite.  The terms "about 275 degrees Fahrenheit…" and “about 45 minutes” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitations "275 degrees Fahrenheit…" and “45 minutes” are rendered indefinite by the term “about”.
The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about 108 minutes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitation “108 minutes” is rendered indefinite by the term “about.”
The term "about" in claim 4 is a relative term which renders the claim indefinite.  The term "about 45 minutes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitation “45 minutes” is rendered indefinite by the term “about.”
The term "about" in claim 5 is a relative term which renders the claim indefinite.  The term "about 110 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitation “110 nm” is rendered indefinite by the term “about.”
The term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about 44.1 nm" is not defined by the claim, the specification does not provide a standard for The claim limitation “44.1 nm” is rendered indefinite by the term “about”.
The term "about" in claim 7 is a relative term which renders the claim indefinite.  The terms "about 44.1 Hz…about 12 seconds…about 12 seconds" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitations “44.1 Hz…12 seconds…12 seconds” are rendered indefinite by the term “about”.
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The terms "about 44.1 Hz…about 15 seconds…about 15 seconds" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitations “44.1 Hz…15 seconds…15 seconds” are rendered indefinite by the term “about”.
The term "about" in claim 12 is a relative term which renders the claim indefinite.  The terms " about 275 degrees Fahrenheit…about 45 minutes…about 155 degrees Fahrenheit…about 45 minutes…about 180 minutes…about 275 degrees Fahrenheit…about 45 minutes…about 800 nm to about 650 nm…about 45 minutes…about 44.1 Hz…about 12 seconds…about 12 second intervals…about 650 nm to about 110 nm” " are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim limitations “275 degrees Fahrenheit… 45 minutes… 155 degrees Fahrenheit… 45 minutes… 180 minutes… 275 degrees Fahrenheit… 45 minutes… 800 nm to 650 nm… 45 minutes… 44.1 Hz… 12 seconds… 12 second intervals… 650 nm to 110 nm” are rendered indefinite by the term “about”.
The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the The claim limitations “110 nm to  ...44.1 nm” are rendered indefinite by the term “about”.
Claims 13-15 are rejected as inheriting the indefiniteness of claim 12. 
Conclusion
Claims 1-15 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0131376 A1 (treating organic compound in a solvent with laser radiation); US 2018/0127327 A1 (treating nutrients for cannabis crops with laser radiation); US 2011/0143000 A1 (modifying organoleptic properties of a beverage by treatment with light); Koviacic et al, “Cannabinoids (CBD, CBDHQ and THC): Metabolism, Physiological Effects, Electron Transfer, Reactive Oxygen Species and Medical Use,” The Natural Products Journal, 2014 vol. 4, pp. 47-53.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/               Examiner, Art Unit 1794